Opening of the sitting (first sitting of the newly elected Parliament)
Ladies and gentlemen, under the terms of the Act concerning the election of the representatives of the European Parliament by direct universal suffrage, I declare the first sitting of the European Parliament following the elections open.
(Applause)
I would ask you to rise for the European anthem.
Ladies and gentlemen, I warmly welcome you to the first sitting of the European Parliament following the elections and congratulate you all: the re-elected Members and the newly elected Members. A little under half of the 736 Members have been elected to the European Parliament for the first time. It is particularly heartening that 35% of the Members are women - a percentage that has never been as high before in the European Parliament.
(Applause)
170 million citizens turned out to vote, and our work serves a great purpose: to unite our continent! In this work, we must never forget that the European Union is based on values. Human dignity, human rights, freedom, democracy, the rule of law and peace are the foundations of our actions. We are bound together by solidarity. I would ask you to ensure that mutual respect forever remains our guiding principle. If we do this, we are sure to succeed. Now let us get to work!